Fourth Court of Appeals
                                   San Antonio, Texas

                                       September 20, 2019

                                      No. 04-19-00434-CV

              IN THE INTEREST OF N.A.T, D.T., S. T., B.L.W., CHILDREN,

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 18-08-0730-CVA
                           Honorable Bob Brendel, Judge Presiding


                                         ORDER
        Appellant appeals the trial court’s termination of her parental rights. Appellant’s court-
appointed attorney has filed a brief and motion to withdraw pursuant to Anders v. California, 386
U.S. 738 (1967), in which she asserts there are no meritorious issues to raise on appeal. We have
held that in parental-termination appeals, a procedure akin to Anders is necessary to best protect
the statutory right to counsel on appeal, to provide a procedural mechanism for counsel to fulfill
her ethical obligations, to assist the court in deciding appeals, and to provide consistent
procedures for all indigent litigants. See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at
*4 (Tex. App.—San Antonio 2003, no pet.). In compliance with the procedure set out in Anders,
appellant’s attorney has shown that she sent a letter to appellant, which explained her right to
review the record and file a pro se brief. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re R.R., 2003 WL 21157944, at *4. In the letter to appellant, counsel stated that she had
enclosed copies of the brief and motion to withdraw. See Kelly, 436 S.W.3d at 313; In re R.R.,
2003 WL 21157944, at *4.

       Counsel’s letter also advised appellant that if she wished to review the appellate record,
she must file a motion in this court. Counsel enclosed a form motion for this purpose. See Kelly,
436 S.W.3d at 313; In re R.R., 2003 WL 21157944, at *4. If appellant desires to obtain a copy of
the appellate record, she must file a motion for pro se access to the appellate record in this court
on or before September 30, 2019.

       If appellant desires to file a pro se brief, we ORDER that she do so on or before October
21, 2019. If appellant files a pro se brief, appellee may file a responsive brief no later than
twenty days after the date appellant’s pro se brief is filed in this court. We ORDER the motion to
withdraw, filed by appellant’s counsel, to be HELD IN ABEYANCE pending further order of
the court.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court